DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 6-7 and 11-20 are canceled. Claims 1-5, 8-10 and 21-28 are pending. Amendment has overcome the objection to the specification. Amendment has overcome rejections under 35 USC 102(a)(1) and 35 USC 102(a)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US20180178332), cited in the previous office action.
Regarding claim 21, Roberge discloses forming a substrate (main tool) from a first material [0018], [0052-53], wherein the substrate defines a surface (formation surface) [0018], [0054], [0081]. Roberge discloses cold spraying [0018], [0056], [0089] a second material comprising a metal or alloy [0061] on to at least a portion of the surface of the substrate [0056], [0070], [0082], [0089], [0099] to form at least one feature [0003], [0055], [0090], [0106]. Roberge discloses that the cold spraying accelerates particles to the surface at a temperature significantly below the melting point [0056] thereby disclosing that cold spraying comprises accelerating particles of the second material toward the surface without melting the particles.
Roberge discloses embodiments in which the first material comprises aluminum or the alloy additives cadmium and tin [0052]. In that same embodiment, Roberge discloses that cold sprayed particles can comprise, titanium, cobalt, or nickel alloys [0061]. Aluminum and cadmium have lower densities than nickel, cobalt, and titanium, and tin has a lower density than cobalt and nickel. In practicing the process disclosed by Roberge it would have been obvious for one of ordinary skill in the art to select materials disclosed by Roberge of the first and second materials for that same process. In using the materials disclosed by Roberge [0052], [0061], 
Regarding claim 22, Roberge discloses positioning at least one insert (removable tool) on the surface (Fig. 6A-6B, [0082], [0087-88], [0095]) and wherein cold spraying the at least one feature comprises directing the particles of the second material at the at least one insert to substantially encapsulate the insert [0089].
Regarding claims 23 and 28, Roberge discloses that the feature comprises a plurality of channels [0112] and that the feature defines an aperture through which coolant flows [0093]. Figures disclosed by Roberge show that the channels are tubular (Figs. 7A-7F, 8A-8C, 9A-9D, [0115]). A plurality of tubular channels through which coolant flows is at least a portion of a fluid transfer system which comprises a plurality of cooling circuit tubes.
Regarding claim 24, Roberge discloses that insert (removable tool) comprises a sacrificial material (leachable) [0086]. Roberge discloses after cold spraying the at least one feature, removing the at least one insert by removing the sacrificial material ([0011], [0086], [0090] claim 8).
Regarding claim 25, Roberge discloses that removing the sacrificial material (removable tool) comprises chemically etching the sacrificial material ([0011], [0086], [0090], claim 8).
Regarding claim 26, Roberge discloses using an interface metal coating as a substrate [0054], and in the embodiment, Roberge discloses forming features, such as ribs, in a sheet material by varying the thickness of the deposited material in the region of the feature [0055]. As sheet metal is by definition a thin layer of metal, and a flange is by definition a projecting rim or collar, it would have been obvious for one of ordinary skill in the art in view of Roberge to use a cold spraying process to form a flange on a sheet metal substrate. Both a sheet metal substrate and a metal coating substrate are thin layers of metal material; both a flange and a rib (or the more general feature formed by varying thickness disclosed by Roberge are [0055]) are localized protrusions of material from a surface. One of ordinary skill in the art would have 
Regarding claim 27, in the embodiment in which Roberge forms a feature from the deposited material on a sheet of the deposited material [0055], Roberge discloses machining the deposited composite [0066]. As Roberge discloses that the cold spraying defines the feature [0055], machining the cold sprayed material as disclosed by Roberge [0066] would further define the feature.

Response to Arguments
Applicant’s arguments, see Bunker (US20150147479) starting on page 9 of applicant’s reply, filed September 28, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-5 and 8-10 under 35 USC 103 have been withdrawn. 
Regarding claim 1 over Roberge (US20180178332), claim 1 as amended incorporates all limitations of previously presented claim 6, and Roberge neither discloses nor renders obvious the limitations of previously presented claim 6; therefore, in view of amendments applicant’s arguments with respect to Roberge over claim 1 as amended are persuasive.
The arguments starting on page 7 of applicant’s reply in the paragraph starting “with respect to the amended claim 1” and “with respect to new claim 21” appear to be reversed (the argument for claim 1 appears to apply to claim 21 and that for claim 21 appears to apply to claim 1). Note that it is claim 1 which requires the substrate (first material) formed from a higher density, higher melting point temperature material than the second material.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant characterizes Roberge as merely providing an extensive list of possible metals which fails to provide guidance on materials selection (page 9). While this characterization is 
Accordingly, the tool may include materials having a relatively low thermal resistance, which may result in lower cost of the tools. For example, the tool may include a metal, a plastic, or another compound material such as nylon, polymers, high-temperature resins, aluminum, low melt alloys, or the like. A low melt alloy may include any metallic alloy that has a melting temperature of 450 degrees Fahrenheit (450 degrees F., 233 degrees Celsius (C)) or below. For example, a low melt alloy may include one or more of bismuth, lead, tin, cadmium, indium, and the like. Selection of a material for the tool may be based considering the cost of the material of the tool and a durability of the tool [0052].

Directly quoting the portion from Roberge on selecting materials to be cold sprayed in the same embodiment:
The metallic particles used to form the sheet structure may include various metals and corresponding alloys such as, for example, titanium, nickel, aluminum and titanium aluminide alloys, cobalt alloys, or the like [0061].

Roberge very clearly discloses a finite number of materials whose selection is guided by melting point differences. Further, as Roberge indicates nylons, polymers, and resins as possible substrate materials in addition to aluminum [0052], but explicitly requires metals and alloys for the cold spray particles [0061], Roberge strongly suggests an intention for low density material as the substrate compared to higher density metals and alloys of the spray particles. In following the direction of Roberge one of ordinary skill in the art would have more likely than not used a low density material (first material) as the substrate and a high density material as the cold sprayed second material, and given the disclosure by Roberge to use an alloy and metallic additives [0052], it would have been obvious for one of ordinary ski lint eh art that the substrate comprise an alloy to some extent.  

One of ordinary skill in the art would have selected the materials disclosed by Roberge in the process disclosed by Roberge and would have expected the materials selection disclosed by Roberge to be successful in the process disclosed by Roberge because Roberge explicitly discloses selecting those very materials among a finite list to successfully perform the disclosed process.
Note that the portion of Roberge relied upon to support the obviousness rejection of claim 21 over Roberge also strongly supports the nonobviousness of claim 1.

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 recites a method comprising: forming a substrate from a first material, wherein the substrate defines a surface; and cold spraying a second material comprising a metal or alloy on to at least a portion of the surface of the substrate to form at least one feature, wherein the first material comprises a higher density, higher melting point temperature metal alloy than the second material, thereby requiring the first material comprise a metal alloy of a higher density and higher melting point temperature than the second material. 
Roberge (US20180178332), which was previously relied upon to meet every limitation of originally filed claim 1,discloses forming a substrate (main tool) from a first material [0018], [0052-53], wherein the substrate defines a surface (formation surface) [0018], [0054], [0081]. Roberge discloses cold spraying [0018], [0056], [0089] a second material comprising a metal or alloy [0061] on to at least a portion of the surface of the substrate [0056], [0070], [0082], [0089], 
 Bunker (US20150147479) discloses forming a substrate from a first material [0024], wherein the substrate defines a surface (substrate surface 12 Fig. 1, [0027], [0033]). Bunker discloses cold spraying a second material comprising a metal or alloy [0025], [0027], on to at least a portion of the surface of the substrate [0027] to form at least one feature ([0041], Fig. 3, channels on a metallic substrate [0011]). Bunker discloses that cold spraying comprises accelerating particles toward the surface without melting the particles [0027]. Bunker discloses a large number of options for substrate and cold spraying material [0024-25]. While some possible combinations would necessarily meet the density, melting point limitations of claim 1, Bunker does not provide direction in selecting which combinations of materials are appropriate, and it is not likely in view of Bunker that one of ordinary skill in the art would arrive at the combination of materials, particularly considering other references in the art (Roberge [0052], [0061]) directly teach and suggest the opposing relationship for melting point temperatures and densities for such a process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736